 1   Erica D. Wilson (SBN 161386)
     ericawilson@walterswilson.com
 2   Eric S. Walters (SBN 151933)
     eric@walterswilson.com
 3   WALTERS WILSON LLP
     702 Marshall St., Suite 611
 4   Redwood City, CA 94063
     Telephone: 650-248-4586
 5
     Rebecca L. Unruh (SBN 267881)
 6   rebecca.unruh@wdc.com
     Western Digital
 7   5601 Great Oaks Parkway
 8   San Jose, CA 95119
     Telephone: 408-717-8016
 9

10   Attorneys for Defendant
     Western Digital Corporation
11
                                  UNITED STATES DISTRICT COURT
12
                                 NORTHERN DISTRICT OF CALIFORNIA
13
                                         OAKLAND DIVISION
14

15                                               )
     WALTER A. TORMASI,                          )   Case Number: 4:19-CV-00772-HSG
16                                               )
                    Plaintiff,                   )
17                                               )   ORDER GRANTING DEFENDANT
            v.                                   )   WESTERN DIGITAL CORPORATION’S
18                                               )   ADMINISTRATIVE MOTION TO
     WESTERN DIGITAL CORPORATION,                )   CHANGE TIME PURSUANT TO CIVIL
19                                               )   L.R. 6-3
                    Defendant.                   )
20                                               )
                                                 )
21                                               )
22
            The Court having considered Defendant Western Digital Corporation’s (“WDC”)
23
     Administrative Motion to Change Time Pursuant to Civil L.R. 6-3, hereby GRANTS WDC’s
24
     motion. The dates set forth in the current case schedule (Dkt. No. 2) are hereby VACATED, and
25
     new dates shall be calculated as follows:
26

27

28   ORDER GRANTING DEFENDANT’S MOTION TO CHANGE TIME [RULE 6-3]
     4:19-CV-00772-HSG

                                                     1
 1         Event                         Date
 2         Last day for Rule 26(f)       30 days after WDC responds to the Complaint,
           conference and ADR            or if WDC files a Motion to Dismiss, 30 days
 3         Certification                 after the Court rules on WDC’s motion
 4
           Last day to file Rule 26(f)   Two weeks after the last day for the Rule 26(f)
 5         report                        conference and ADR Certification

 6         Initial Case Management       At the Court’s convenience after the parties file
           Conference                    the Rule 26(f) report
 7

 8
            IT IS SO ORDERED.
 9

10
     Dated: April 1, 2019
11                                                   HAYWOOD S. GILLIAM, JR.
                                                     United States District Judge
12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28   ORDER GRANTING DEFENDANT’S MOTION TO CHANGE TIME [RULE 6-3]
     4:19-CV-00772-HSG

                                                 2
